Morphy, J.
The plaintiff and appellant sued out an injunction to stop the sale of a slave, seized by the defendant, as sheriff of the parish of St. Martin, to pay his state and parish taxes, on the ground of certain alleged irregularities and unlawful proceedings in the manner of appraising his property, and making out the assessment roll. The property taxed consists of a plantation on the river Teche, seventy negroes, horses, mules, &c; and the total amount of the taxes claimed is $275 02. As regards the slaves, which are subject to a specified tax, there *8can be no difficulty, no appraisement of them being necessary; but admitting that the whole amount of the tax is in controversy, it falls short of three hundred dollars. -The Constitution does not authorize us to sustain an appeal, when the amount in dispute does not exceed that sum. Should it be supposed that the value of the slave seized is to be considered, the answer is, that the matter in dispute is the amount of the taxes claimed, not the value of this slave; and that, moreover, such value is not shown by the pleadings or evidence of the case.

Appeal dismissed.